IN THE COURT OF APPEALS OF IOWA

                                  No. 17-1234
                              Filed March 7, 2018


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

JOSEPH RAY BROOKS,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Cass County.



      Joseph Brooks challenges his conviction of a simple misdemeanor traffic

violation. AFFIRMED.




      Joel C. Baxter of Wild, Baxter & Sand, P.C., Guthrie Center, for appellant.

      Thomas J. Miller, Attorney General, and Louis S. Sloven, Assistant

Attorney General, for appellee.




      Considered by Vogel, P.J., and Potterfield and Mullins, JJ.
                                          2


MULLINS, Judge.

       On June 21, 2017, Joseph Brooks was stopped by a motor vehicle

enforcement officer and cited for a gross-weight violation under Iowa Code

section 321.463(10)(B) (2017), a simple misdemeanor.           Brooks concedes he

“received a copy of the citation.” The citation provided: “Court Date: If you must

appear in court or if you choose to appear to answer to a charge which does not

require an appearance, report to the above named court on: 07/06/2017 at 1:00

PM.” The citation indicated that it did not require attendance. A lower portion of

the citation allowed for Brooks to sign the citation to enter a plea of not guilty and

to acknowledge certain information, including notification that his signature on the

citation amounted to an agreement that his failure to appear in person or by

counsel to defend against the offense charged could result in conviction and

judgment. Brooks did not sign the citation. Brooks did not appear for his court

date, and a conviction and judgment were entered administratively by the clerk of

court. Brooks applied for discretionary review, which the supreme court granted.

See Iowa Code § 814.6(2)(d); Iowa R. App. P. 6.106.

       On discretionary review, Brooks challenges his conviction. He contends

(1) the citing officer conducted an unlawful search of his motor vehicle, which

resulted in the citation that was issued, and (2) he was denied due process when

he was convicted without a hearing.

       As an initial matter, this case is plagued with procedural and error-

preservation problems. Brooks’s unlawful-search argument was neither raised

in, nor decided by, the district court.       This deficiency ordinarily precludes

appellate review of a particular claim. See Meier v. Senecaut, 641 N.W.2d 532,
                                              3


537 (Iowa 2002) (“It is a fundamental doctrine of appellate review that issues

must ordinarily be both raised and decided by the district court before we will

decide them on appeal.”).

        Brooks never appeared personally or otherwise in the district court. The

only record of proceedings at the district court is the citation and docket sheet.1

Specifically, no factual record was developed in the district court as to the traffic

stop.   It was Brooks’s responsibility to make and provide this court with a

sufficient record to decide this appeal, which he has failed to do. See Smith v.

Iowa Bd. of Med. Exam’rs, 729 N.W.2d 822, 827 (Iowa 2007). We “may not

speculate as to what took place or predicate error on such speculation.” In re

F.W.S., 698 N.W.2d 134, 135 (Iowa 2005). We also decline to simply accept

Brooks’s self-serving version of the events as stated in his application for

discretionary review and appellate brief, as it is not a sufficient substitute for a

trial record. Cf. Smith, 729 N.W.2d at 827 (“The district court’s recitation of these

matters in its ruling is not a substitute for the required appellate record.”).

1
  Iowa Rule of Appellate Procedure 6.801 provides:
        Only the original documents and exhibits filed in the district court case
        from which the appeal is taken, the transcript of proceedings, if any, and a
        certified copy of the related docket and court calendar entries prepared by
        the clerk of the district court constitute the record on appeal.
Our review of this matter is limited to the foregoing materials, and any other extraneous
matters are to be disregarded. See In re Marriage of Keith, 513 N.W.2d 769, 771 (Iowa
Ct. App. 1994). The record with which we have been provided is limited to the traffic
citation, Brooks’s application for discretionary review, the supreme court’s order granting
discretionary review, and other common appellate filings. The appendix in this case,
however, includes additional materials not present in the trial court record. The
appendix is, for obvious reasons, only supposed to include materials from the district
court record. See generally Iowa R. App. P. 6.905(2)(b). The record on appeal is limited
to the original papers and exhibits filed in the district court, the transcript of proceedings,
if any, and a certified copy of the docket and court calendar entries. Iowa R. App.
P. 6.801. Despite the State’s recognition of the inclusion of these additional materials, it
seems to argue our consideration of the additional materials makes no difference
because those items would not render the record sufficient for us to dispose of the claim.
                                         4


       Absent a record to support Brooks’s claim the search of his motor vehicle

was unlawful, we affirm his conviction. See, e.g., Estes v. Progressive Classic

Ins. Co., 809 N.W.2d 111, 115–16 (Iowa 2012) (“Failure to provide a record

requires us to affirm the district court’s judgment.”); Smith, 729 N.W.2d at 828

(“[W]e will not reach the merits of the . . . appeal because it failed to provide us

with a sufficient record . . . .”); In re Marriage of Ricklefs, 726 N.W.2d 359, 362

(Iowa 2007) (“[T]he lack of record . . . precludes us and should have precluded

the court of appeals from deciding the issue.”); F.W.S., 698 N.W.2d at 134 (“[W]e

must affirm . . . because F.W.S. has failed to present a proper record on

appeal.”).

       As to the due process claim, Brooks’s overarching complaint is that he

was not provided with “notice of and opportunity to attend a hearing ‘at a

meaningful time and in a meaningful manner.’”        He cites Iowa Code section

321.485(2) to support his argument that the absence of his signature on the

citation negates any notice he was given.         That section, however, merely

provides the signing of the citation “shall constitute a written promise to appear

as stated in the citation.” Iowa Code § 321.485(2). The statute does not say the

absence of such a signature amounts to insufficient notice of a hearing. See id.

Although Brooks did not sign the citation, he admits he received a copy. He does

not allege that he did not read the citation or was otherwise unaware of his court

date as indicated therein.     The citation expressly notified Brooks he could

“appear in person or by counsel to defend against the offense charged” and

advised him of the date, time, and location of his court date.        “The central

elements of due process are notice and an opportunity to defend.” Silva v. Emp’t
                                         5

Appeal Bd. 547 N.W.2d 232, 234–35 (Iowa Ct. App. 1996); accord Hron v. Ryan,

164 N.W.2d 815, 819 (Iowa 1969) (“The essentials of due process are satisfied if

the notice is one which is reasonably calculated to come to defendant’s attention

and to give him an opportunity to defend the action, if he desires to do so.”). We

find due process to be satisfied in this case and affirm.

       AFFIRMED.